                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


WARREN PARKS,                                         Case No. 1:19-cv-612
    Plaintiff,
                                                      Barrett, J.
       vs.                                            Bowman, M.J.

BRITTANY COFFMAN,                                     REPORT AND
Judge,                                                RECOMMENDATION
       Defendant.


       Plaintiff Warren Parks, an inmate at the Putnamville Correctional Facility, in Greencastle,

Indiana, brings this pro se action against Judge Brittany E. Coffman in connections with a Butler

County, Ohio, Child Support Agency income withholding order. (Doc. 1-1). This matter is

before the Court on plaintiff’s motion to proceed in forma pauperis. (Doc. 1). For the reasons

that follow, plaintiff’s motion should be denied.

       A prisoner’s right to proceed in forma pauperis has been restricted by Congress. In

accordance with section 804(d) of the Prison Litigation Reform Act (PLRA) of 1995, Pub. L.

No. 104-134, 110 Stat. 1321, amending 28 U.S.C. § 1915:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under this section if the prisoner has, on 3 or more prior occasions,
       while incarcerated or detained in any facility, brought an action or appeal in a court
       of the United States that was dismissed on the grounds that it is frivolous, malicious,
       or fails to state a claim upon which relief may be granted, unless the prisoner is
       under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

       Plaintiff is prohibited by § 1915(g) from proceeding in forma pauperis in this case

because three prior complaints filed by him while he has been a prisoner were dismissed with

prejudice for failure to state a claim upon which relief may be granted. See Parks v. Indiana, et

al., Case No. 1:08-cv-00358-LJM-WTL (S.D. Ind. Mar. 27, 2008) (Doc. 4) (relying on the
following prior dismissals under 28 U.S.C. § 1915A in finding plaintiff had acquired three or

more “strikes”: Parks v. Brookville I.G.A., Case No. 1:07-cv-1369-DFH-JMS (S.D. Ind. Jan.

24, 2008); Parks v. Honorable John Williams, Case No. 1:07-cv-1463-JDT-WTL (S.D. Ind. Nov.

20, 2007 & Dec. 13, 2007); Parks v. Brookville I.G.A., et al., Case No. 1:08-cv-121-LJM-WTL

(S.D. Ind. Mar. 4, 2008)). See also Parks v. Schepper, No. 1:16-cv-2144-WTL-DML (S.D. Ind.

Aug. 16, 2016) (Doc. 4) (denying plaintiff’s in forma pauperis motion based on “three strikes”).

Plaintiff’s previous dismissals prevent him from filing this action in forma pauperis.

       In view of his three “strikes,” plaintiff may not proceed in forma pauperis unless he falls

within the statutory exception set forth in 28 U.S.C. § 1915(g), which applies to prisoners who

are “under imminent danger of serious physical injury.” Under the plain language of the statute,

plaintiff must be in imminent danger at the time that he seeks to file his suit in federal court to

qualify for the exception to the “three strikes” provision of § 1915(g). See Vandiver v.

Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011) (and cases cited therein) (holding in

accordance with other circuit courts that “the plain language of § 1915(g) requires the imminent

danger to be contemporaneous with the complaint’s filing”); accord Chavis v. Chappius, 618

F.3d 162, 169 (2nd Cir. 2010) (citing Malik v. McGinnis, 293 F.3d 559, 563 (2d Cir. 2002));

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Martin v. Shelton, 319 F.3d 1048, 1050

(8th Cir. 2003); Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3d Cir. 2001) (en banc); Medberry

v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999); Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir.

1998) (per curiam); Chase v. O’Malley, 466 F. App’x 185, 186-87 (4th Cir. 2012) (per curiam).

Cf. Pointer v. Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007). “By using the term ‘imminent,’

Congress indicated that it wanted to include a safety valve for the ‘three strikes’ rule to prevent


                                                  2
impending harms, not those harms that had already occurred.” Abdul-Akbar, 239 F.3d at 315.

        The Court is unable to discern from plaintiff’s complaint any facts showing he meets the

statutory exception. Because plaintiff has failed to allege particular facts showing any

immediate or impending serious physical injury in existence at the time he commenced this

action, he does not meet the exception to the “three strikes” rule set forth in 28 U.S.C. § 1915(g).

                        IT IS THEREFORE RECOMMENDED THAT:

        1. Plaintiff’s motion to proceed in forma pauperis (Doc. 1) be DENIED.

        2. Plaintiff be ordered to pay the full $400 fee ($350 filing fee plus $50 administrative

fee) required to commence this action within thirty (30) days, and that plaintiff be notified that

his failure to pay the full $400 fee within thirty days will result in the dismissal of his action.

See In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

        3. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith.

See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).




                                                        s/Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                                   3
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

WARREN PARKS,                                        Case No. 1:19-cv-612
    Plaintiff,
                                                     Barrett, J.
       vs.                                           Bowman, M.J.

BRITTANY COFFMAN,                                    REPORT AND
Judge,                                               RECOMMENDATION
       Defendant.

                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
